Opinion issued August 20, 2019




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                NO. 01-19-00405-CV
                              ———————————
                          IN RE SARAH HADEN, Relator



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Sarah Haden, has filed a petition for writ of mandamus challenging

the trial court’s March 22, 2019 order granting reconsideration, vacating its new-

trial order, and reinstating its prior modification order in the underlying suit affecting

the parent-child relationship.1 We deny the petition.



1
      The underlying case is In the Interest of H.G. and L.G., Children, cause number
      2012–59856, pending in the 311th District Court of Harris County, Texas, the
      Honorable Germaine Tanner presiding.
                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2